Citation Nr: 1022565	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected varicose veins of the lower left extremity, 
currently rated as 60 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issue of entitlement to service connection for varicose 
veins of the right lower extremity has been raised by the 
record, as reflected by the June 2010 Written Brief 
Presentation, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this claim, and it is therefore 
referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's varicose veins of the left lower extremity 
are not manifest by massive board-like edema with constant 
pain at rest.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for varicose veins of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.104, Diagnostic Code 7120.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

A letter dated in March 2005 satisfied the duty to notify 
provisions concerning increased rating claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
Veteran's claim was subsequently readjudicated in the March 
2006 Statement of the Case (SOC), as well as the July 2006 
Supplemental Statement of the Case (SSOC).  The Veteran 
received notice of the Court's decision in Dingess in a March 
2006 letter; after the initial adjudication and 
readjudication of the Veteran's claim.  Although this letter 
was not sent prior to initial adjudication and readjudication 
of the Veteran's claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice and was 
provided several months to respond with additional argument 
and evidence, which he did.  The claim was readjudicated and 
an additional SSOC was provided to the Veteran in July 2006.  
See Prickett v. Nicholson 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Veteran was afforded VA examinations in April 2005 and 
March 2006 in connection with his claim for an increased 
rating for his service-connected varicose veins.  The VA 
examination reports included an interview of the Veteran and 
a discussion of his medical history.  In assessing the level 
of disability of the Veteran's service-connected varicose 
veins of the lower left extremity, both examiners reviewed 
the Veteran's medical history with him, recorded his current 
complaints, and conducted an appropriate physical examination 
before rendering appropriate diagnoses and opinions which 
fully address the rating criteria that is relevant to rating 
the disability in this case.  

While the reports reflect that the Veteran's claims file was 
unavailable for review, the Board observes that review of the 
claims file is only required where necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions; necessity for 
pre-examination records review is to be determined according 
to the facts of each individual case.  See VAOPGCPREC 20-95; 
61 Fed. Reg. 10,064 (1996).  In this case, resort to the 
Veteran's claims file was not necessary because the Veteran 
provided an accurate account of his medical history, thus 
ensuring a fully informed examination.  Moreover, the claims 
file was not necessary for the examiner to provide findings 
as to the current symptoms of the Veteran's service-connected 
varicose veins of the lower left extremity, which is the 
question at issue in this case.  The examiner was not asked 
to resolve conflicting medical opinions or diagnoses, so 
review of the file was not needed.  Therefore, the Board 
finds that a remand for further examination with respect to 
the Veteran's claim for an increased rating would only delay 
the Veteran's appeal and would likely not result in a 
different outcome.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  

The Board therefore concludes that there is adequate medical 
evidence of record to make a determination in this case and 
the Veteran's claim can be adjudicated on the evidence of 
record.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  




The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assure that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.	Merits of the Claim

The Veteran contends that he is entitled to a rating in 
excess of 60 percent for his service-connected varicose veins 
of the lower left extremity.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran is currently assigned a 60 percent disability 
evaluation for his varicose veins of the lower left leg 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under 
that diagnostic code, a 60 percent evaluation is contemplated 
when there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is warranted when there is massive 
board-like edema with constant pain at rest.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for his 
service-connected varicose veins.  The preponderance of the 
medical evidence of record does not show him to have massive 
board-like edema with constant pain at rest.  

The Veteran was afforded a VA examination in April 2005 
during which it was noted that the Veteran underwent vein 
stripping surgery on his left leg in the late 1980s.  At the 
examination, the Veteran complained of achiness, fatigue, and 
occasional numbness and tingling in his legs with prolonged 
walking or standing.  The Veteran reported that any prolonged 
standing, walking, and sitting can cause increased achiness 
and pain in his extremities.  He reported no edema of the 
lower extremities.  With respect to his daily activities, the 
Veteran stated he is limited in his ability to exercise, 
especially walk.  He further stated he can only walk for half 
an hour before having to rest, and can only sit for half an 
hour before he needs to stand up due to circulatory problems.  

On physical examination, the examiner observed "large, ropy 
varicosities present from the medial aspect of the knee 
extending distally to the medial malleolus."  The examiner 
also observed there to be a well healed scar...from a past 
stasis ulcer just proximal to the medial malleolus" but 
wrote that there was no active ulcer present as it had 
healed.  Tenderness was noted to be present in the area, but 
no warmth, swelling or erythema.  There was also no existing 
eczema or board-like rigidity found upon examination.  The 
examiner diagnosed the Veteran with varicose veins in both 
extremities and a healed venous stasis ulcer in the lower 
left extremity.  He further commented that the Veteran was 
capable of doing physical work, but that being on his feet 
for greater than half an hour causes increased pain, achiness 
and swelling in the lower extremities.  

The Veteran was also afforded a VA examination in March 2006.  
At the examination, it was again noted that the Veteran 
underwent vein stripping surgery of his left leg wherein he 
subsequently developed an ulceration in his lower left leg 
above his inner ankle.  

During the examination, the Veteran stated that he felt his 
condition was worsening.  The Veteran described his symptoms 
to include occasional swelling, aching, burning, and pain 
that occurs when either sitting or standing.  Specifically, 
he stated that he experiences a daily burning sensation in 
both legs, leg cramps particularly in the posterior calves 
while resting or during ambulation, and his veins feel as 
though someone is ripping them out.  He stated that he can 
stand, walk or sit for ten minute intervals, but then must 
change positions due to the pain.  The examiner noted that 
this affects the Veteran's occupational and daily activities 
as his activities are "limited" and he is unable to conduct 
his tasks working in the restaurant because he has to be on 
his feet a lot, and he needs to change his positions 
frequently.  

The examiner also noted that the Veteran tries to elevate his 
legs and wears a compression to obtain some relief.  The 
Veteran reported that he has problems walking, an activity he 
enjoyed at one time, but is unable to tolerate anymore.  The 
Veteran explained that he falls when attempting to walk 
because his left leg gives out on him due to the pain in the 
area surrounding his ulcer.  He further reported to have some 
edema in the bilateral lower extremities.  

On physical examination, the examiner found that the Veteran 
had "[v]isible, palpable, distended varicose veins mostly 
anterior and medial in bilateral lower extremities," more so 
in the left leg traveling from the mid thigh to the ankles.  
Upon evaluating the Veteran's left lower extremity, the nurse 
practitioner found there to be discoloration or stasis 
pigmentation on the Veteran's lower leg, especially his 
medial ankle.  She attributed the hyperpigmented area on the 
left leg to his previous ulceration and described it as being 
"tender to palpate."  The examiner noted trace edema 
surrounding the medial malleolus which was not persistent or 
boardlike.  She further noted no current open ulcerations or 
eczema on his lower left leg.  

A brief evaluation of his right lower extremity also 
reflected discoloration or stasis pigmentation present, a 
"large venous bundle over the right anteromedial ankle," 
and trace edema which was neither persistent nor board-like.  
The examiner diagnosed the Veteran with varicose veins.  

The Veteran also received VA Medical Center outpatient 
treatment for his varicose veins throughout the course of the 
appeal.  In June 2004 he underwent a dermatological 
evaluation of his bilateral lower extremities which reflected 
a hyperpigmented area proximal to the left medial malleolus.  
There was no skin breakdown noted upon assessment of the left 
leg.  There were also two small venous hyperpigmented spots 
noted on the right medial malleolus, and no open lesions 
noted.  During an April 2005 VA treatment visit, the 
physician upon examining the Veteran's lower extremities 
found there to be pronounced, diffuse varicosities of the 
bilateral lower extremities with a large venous bundle over 
his right anteromedial ankle, as well as a scar over his left 
anteromedial ankle.  

Based on the evidence of record, the Veteran's varicose veins 
of the lower left extremity are not manifest by a massive 
board-like edema with constant pain at rest.  Indeed, the 
Veteran did not report any complaints of edema during his 
April 2005 examination, and while the examiner did not 
comment on whether there were signs of edema on the Veteran's 
lower left leg, he did note that there were no signs of 
eczema or board-like rigidity upon evaluation.  While the 
March 2006 examination report reflects that the Veteran has 
some "trace edema" in his lower left extremity, the 
examiner specifically noted that the edema was neither 
persistent nor board-like.  Further, the examiner observed 
that the Veteran does obtain relief through elevation of his 
legs and wearing a compression hose.  While the Veteran is 
competent to report his symptoms, such as pain, aching and 
swelling upon sitting or standing, the Board finds that in 
this case, the medical evidence of record, which fails to 
show massive or persistent board-like edema with constant 
pain at rest, outweighs the Veteran's subjective complaints.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In this regard, the Board notes that throughout the appeal 
period, the medical evidence is consistent in showing that 
the Veteran has not had massive board-like edema with 
constant pain at rest, as discussed above.  Thus, the Board 
finds that the currently assigned 60 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation at any point during the appeal period.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  



III.	Extraschedular Consideration

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulations, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is, whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, 
if the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  

With regard to the Veteran's service-connected varicose veins 
of the lower left extremity, the evidence of record does not 
reflect that the Veteran's disability picture is so 
exceptional as to not be contemplated by the rating schedule.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.  The rating criteria for the Veteran's 
currently assigned 60 percent disability rating contemplate 
his symptoms, including stasis pigmentation, edema and his 
previous ulceration, and there are no symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  As such, the threshold issue under Thun is 
not met and any further consideration of governing norms or 
referral to the appropriate VA officials for extraschedular 
consideration is not necessary.

In short, the evidence does not support the proposition that 
the Veteran's service-connected varicose veins of the lower 
left extremity presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular scheduler standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for his varicose veins of the left lower 
extremity.  


ORDER

Entitlement to an increased disability rating for service-
connected varicose veins of the lower left extremity, 
currently rated as 60 percent disabling, is denied.  


REMAND

Reason for remand:  To afford the Veteran an appropriate VA 
examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  VA has a duty to obtain an 
adequate medical examination when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability; and insufficient evidence to decide the 
case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has appealed the denial of his claim for TDIU.  
The Veteran is currently service connected for and assigned a 
60 percent disability evaluation for varicose veins of the 
lower left extremity.  

In this case, the Board observes that the Veteran has not 
been afforded a VA examination in connection with his claim 
for TDIU.  Since the issue of TDIU was first raised in 
December 2004, the Veteran was afforded two VA examinations 
with respect to his claim for an increased rating for 
service-connected varicose veins.  During the April 2005 VA 
examination, the examiner noted that the Veteran's varicose 
veins impact his physical and sedentary employment.  He 
explained that while the Veteran is capable of doing physical 
work, being on his feet for more than half an hour causes him 
to suffer increased pain, achiness and swelling in the lower 
extremities.  The examiner also noted that the Veteran is 
also capable of doing sedentary work, but again, after 
sitting for half an hour or so, he experiences increased 
achiness and pain in the lower extremity.  

During the March 2006 VA examination, the examiner commented 
that the Veteran was unable to work in the restaurant 
business because it required him to be on his feet a lot and 
the Veteran now needs to change positions frequently.  He 
further wrote that the affects of the Veteran's condition on 
his usual occupation and daily activities are that his 
activities are limited and he is unable to perform the work 
he has most of his life working in the restaurant business.  

While both VA examiners discussed the difficulties the 
Veteran faces working in the food-service industry as a 
result of his disability, they did not address the effect of 
the Veteran's service-connected disability on his 
employability, nor did they comment on whether the Veteran's 
service connected disability was so severe as to preclude 
gainful employment.  

In addition, the Board notes that the Veteran's claims file 
was unavailable for review during the March 2006 VA 
examination, and it does not appear to have been available or 
reviewed prior to the April 2005 VA examination.  The 
Veteran's claims file contains post-service treatment records 
which reflect how the Veteran's disability has changed or 
progressed throughout the course of the appeal.  The claims 
file also contains prior examination reports which discuss 
the affect of his disability on his daily life and 
employment.  In addition, the claims file includes statements 
from the Veteran, a court document which takes note of the 
Veteran's left leg disability, and his application for 
increased compensation based on unemployability which 
includes the type of jobs he has held.  

As such, the medical evidence does not include a medical 
opinion based on a review of the Veteran's claims file 
addressing his employability.  Therefore, the Board finds 
that a medical opinion is necessary for the purpose of 
determining whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disability.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995) (holding that VA has a duty to supplement the 
record by obtaining an examination that includes an opinion 
on what effect the appellant's service-connected disabilities 
have on his ability to work).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disability on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The Veteran's claims file must be 
provided to the examiner.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and to comment on the effect of the 
Veteran's service-connected disability 
on his ability to engage in any type of 
full-time employment and whether, in 
the examiner's opinion, the service-
connected disability is of such 
severity to result in unemployability.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its  history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


